Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez US 20150233147 A1.
Regarding Claim 1, Martinez teaches: A vehicle door latch with a safety device (Fig 1), the vehicle door latch comprising: an electronic latch (P006 L1) configured to open a vehicle door or maintain a closed state of the vehicle door (P0016 L7-11); a safety plate (12) whose one side is connected to the electronic latch (P0028 L1-4) and which is configured to mechanically or electrically inhibit operation of the electronic latch (P0026 L7-12); and a safety actuator (unnumbered feature comprising: 14, 18, 20, 26, 40) connected to another side of the safety plate (Fig 3, teeth on end of safety plate where 52 is located mesh with teeth 26 of actuator), wherein when the safety plate moves due to the operation of the safety actuator (Comparing Figs 3 and 4 to Figs 5 and 6, movement of safety plate 12 due to safety actuator can be seen), power is applied to the electronic latch (latch is powered when safety actuator is driven), and the electronic latch is mechanically operated (P0016, P0026 L7-12, latch is mechanically operated due to mechanical transmission of force from actuator through safety plate 12 to latch itself). 
Regarding Claim 2, Martinez teaches: The vehicle door latch of claim 1, wherein the safety actuator is embedded in the electronic latch (P0026, safety actuator 14, 18, 20, 26, 40, is an integral part of the electronic latch and its operation, via 26 of the safety actuator and the safety plate 12, to control the locking/unlocking state of the latch). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez US 20150233147 A1, in view of Jeong WO 2017116036 A1.
Regarding Claim 3, Martinez teaches: The vehicle door latch of claim 2. Martinez does not teach:  wherein the electronic latch further comprises a cable whose one side is connected to the electronic latch and whose other side is connected to a handle. Jeong teaches that it is known in the art to have an electronic latch (Jeong: 1200) with a cable (1800) connecting the latch (Jeong: connected to latch 1200 via 1300 and 1400) with a handle (Jeong: P0271, door out lever is the handle). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch taught by Martinez, with the cable connecting the latch to an outer handle as taught by Jeong to resulting in a mechanical redundancy/connection for the latch  thereby increasing reliability of the latch. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez US 20150233147 A1, in view of Och US 20170306662 A1.
Regarding Claim 6, Martinez teaches: The vehicle door latch of claim 1. Martinez does not teach: wherein, at an outer side of the vehicle door, a handle is not installed, and a pressing switch or a touch input portion is formed. Och teaches that it is known in the art to have a pressing switch (Och: 20) formed on the outer side of the vehicle door (Och: 110; P0006 and P0015) as a door actuating element instead of a door handle (Och: Fig 1, 2a, no door handle is installed, only the pressing switch 20). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch of Martinez to include the pressing switch of Och for actuation of the latch instead of a door handle resulting in a more streamlined exterior of the door thereby increasing aerodynamics of the vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675